DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 11, 12, 15 of U.S. Patent No. 11,295,491. Although the claims at issue are not identical, they are not patentably distinct from each other. Please see the comparison table below.

claims
Current Application
17/657,255
claims
Patent Application
11,295,491
1
A non-transitory computer-readable medium storing executable instructions, which when executed by a processing device, cause the processing device to perform operations comprising:
1
A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device to: 

processing a digital dataset utilizing a nearest neighbor algorithm and random walks to generate a landmark network graph comprising a plurality of landmarks and a plurality of edges;

process a digital dataset utilizing a nearest neighbor algorithm and random walks to generate a landmark network graph comprising a plurality of landmarks and edges; 



determine, based on the edges, a partition of the landmark network graph comprising communities of landmark groups from the plurality landmarks and a plurality of community edges; 

generating a spanning network graph comprising communities from a partition of the landmark network graph;

generate a spanning network graph comprising the communities from the partition of the landmark network graph by: ranking the plurality of community edges of the partition of the landmark network graph based on modularities of the plurality of community edges; and adding a first subset of community edges to the spanning network graph based on the ranking and a measure of connectivity of the first subset of community edges relative to the communities;

generating a loop-augmented spanning network graph by adding a subset of community edges that complete community loops within the spanning network graph; and

generate a loop-augmented spanning network graph by adding a second subset of community edges that complete community loops within the spanning network graph; and 

generating an interactive visual shape representation of the digital dataset from the loop-augmented spanning network graph for display on a client device.

generate an interactive visual shape representation of the digital dataset from the loop- augmented spanning network graph for display on a client device.
2
The non-transitory computer-readable medium as recited in claim 1, wherein
6
The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to 

processing the digital dataset utilizing the nearest neighbor algorithm and random walks to generate the landmark network graph comprises:


process the digital dataset utilizing the nearest neighbor algorithm and the random walks to generate the landmark network graph by: 

sampling a subset of digital data points from the digital dataset;

determining a sampled subset of digital data points from the digital dataset and an unsampled subset of digital data points from the digital dataset; 

generating a nearest neighbor network graph by applying a nearest neighbor model to the subset of digital data points; and

generating a nearest neighbor network graph by applying a nearest neighbor model to the sampled subset of digital data points; and 

generating an augmented nearest neighbor network graph by applying a witness complex model to an unsampled subset of digital data points to connect pairs of unconnected nodes within the nearest neighbor network graph.

generating an augmented nearest neighbor network graph by applying a witness complex model to the unsampled subset of digital data points to connect pairs of unconnected nodes within the nearest neighbor network graph.
7
The non-transitory computer-readable medium as recited in claim 1, wherein the operations further comprise:
2
The non-transitory computer-readable medium of claim 1, wherein the interactive visual shape representation comprises the communities from the partition of the landmark network graph, and further comprising instructions that, when executed by the at least one processor, cause the computing device to:

receiving a user interaction with a selected community of the interactive visual shape representation of the digital dataset; and

receive a user interaction with a selected community of the interactive visual shape representation of the digital dataset; and in response to the user interaction with the selected community,

providing visual representations of sub-communities corresponding to the selected community and a plurality of sub-community edges between the visual representations of the sub-communities.

provide, for display on the client device, visual representations of sub-communities corresponding to the selected community and a plurality of edges between the visual representations of the sub-communities.

Claims 3-6 are further rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,295,491 due to their dependence of claim 1. 

15
A system comprising: one or more memory devices; and 
11
A system comprising: one or more memory devices comprising a digital dataset comprising a plurality of digital data points; and 

one or more processor devices that cause the system to perform operations comprising: 

one or more computer devices configured to cause the system to: 



generate an augmented nearest neighbor network graph by applying a nearest neighbor model to a sampled subset of the plurality of digital data points and applying a witness complex model to a remaining subset of the plurality of digital data points;

processing a digital dataset utilizing a nearest neighbor algorithm and random walks to generate a landmark network graph comprising a plurality of landmarks and a plurality of edges;

generate a landmark network graph by: 

generating a spanning network graph comprising communities from a partition of the landmark network graph; 
15



11
sampling nodes of the augmented nearest neighbor network graph to determine landmarks; and determining edge strengths for edges between the landmarks by performing a plurality of random walks on the augmented nearest neighbor network graph; determine, based on the edges and the edge strengths, a partition of the landmark network graph comprising a plurality of communities of landmark groups from the landmarks and a plurality of community edges; 

generating a loop-augmented spanning network graph by adding a subset of community edges that complete community loops within the spanning network graph; and 

generate a loop-augmented spanning network graph from the partition of the landmark network graph by adding a subset of community edges based on a measure of connectivity between the plurality of communities and to complete community loops; and 

generating an interactive visual shape representation of the digital dataset from the loop-augmented spanning network graph for display on a client device.

generate an interactive visual shape representation of the digital dataset from the loop-augmented spanning network graph for display on a client device.
20
The system of claim 15, wherein the operations further comprise: 

12
The system of claim 11, wherein the interactive visual shape representation comprises the plurality of communities from the partition of the landmark network graph and the one or more computer devices are further configured to cause the system to: 

receiving a user interaction with a selected community of the interactive visual shape representation of the digital dataset; and 

receive a user interaction with a community of the interactive visual shape representation of the digital dataset; and 



in response to receiving the user interaction with the community: determining a partition of the community comprising sub-communities of landmark groups associated with the community; and 

providing visual representations of sub-communities corresponding to the selected community and a plurality of sub-community edges between the visual representations of the sub-communities.

providing, for display on the client device, visual representations of the sub- communities and a plurality of edges between the visual representations.


Claims 16-19 are further rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,295,491 due to their dependence of claim 15. 

Allowable Subject Matter
Claims 8-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
Reference KLOKE eta al. (2016/0350389 A1) is made of record as teaching the art of providing visualizations of a data set. The analysis server (208) may generate an interactive visualization of the output of the analysis. This interactive visualization allows the user to observe and explore relationships in the data. The user may access underlying data [0100]. The input module (314) provides the user with a variety of interface windows allowing the user to select and access a variety of different data [0111]. Kloke teaches hierarchical clustering technique to compute the K nearest neighbors for each point of a network graph [0336]. The visualization module (3222) displays the interactive visualization. The visualization may be rendered in two or three dimensional space. The visualization may show a collection of nodes corresponding to each of the partial clusters in the analysis output and edges connecting them as specified by the output [0145].
However, the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole. Specifically, the cited prior art fails to disclose or render obvious the limitations: processing a digital dataset utilizing a nearest neighbor algorithm and random walks to generate a landmark network graph that further generates a loop-augmented spanning network by adding a subset of community edges the complete community loops within the spanning network graph.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS:
direct telephone number:
(571) 272-7661
email:
michelle.sams@uspto.gov
personal fax number:
(571)273-7661


The examiner is currently part time and can be reached Mon.-Fri. 5:30am-9:30am.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
14 December 2022